DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-12 & 11-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by Schnittman US PG Pub 2012/0173070 A1.  

Regarding claim 1 where it is disclosed by Schnittman to have a cleaning robot [paragraph 58] navigating an area as shown in at least figure 6C and paragraphs 4-6.  This is read upon by applicants claim to, “An intelligent robot cleaner [at least figure 3 and paragraphs 58-60] setting a travel path based on a video learning [paragraphs 80-82], the intelligent robot 
Regarding claim 2 where it is disclosed by Schnittman in at least paragraphs 31, 35 & 86 to have their system also be able to compare the sensed object to a model to determine what the object is.  In this instance the system is able to detect the object and determine it is a post using an empirical model, whereby the model would be on the robots memory see figure 6A.  This is read upon by applicants claim to, “a memory configured to store image information of the avoidance object. wherein the controller is configured to check whether an image feature of an object extracted from the image is matched to image information of the avoidance object stored in the memory.”  
Regarding claim 11 which is the corresponding method limitation for system claim 1 and thus rejected for the same reasons as stated for claim 1 above.  
 Regarding claim 12 which is the corresponding method limitation for system claim 2 and thus rejected for the same reasons as stated for claim 2 above.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6, 13 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman in view of Abhyanker US PG Pub 2014/0136414 A1.  

Regarding claim 3 where all the limitations of claim 2 are disclosed by Schnittman as described above.  Where it is further disclosed by Schnittman in at least paragraphs 31 and 81 where it describes the robotic device recognizing an immovable object which is a post.  
However, they do not specifically disclose their system having the images being stored to the memory.  
Abhyanker is directed to an autonomous robotic device which travels around an area.  The robotic system of Abhyanker as described in at least paragraphs, 125, 153, 216 and 659, has the robotic system storing images to a memory device.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schnittman by the teachings of Abhyanker, where they are both directed to the same field of endeavor of controlling robotic systems using sensor data.  Where one would have been motivated to modify Schnittman by using a known technique to improve similar devices in the same way, as taught by Abhyanker.  Where in this instance the modification of Schnittman whom does not store the images captured to a memory device would have been advantageous as when the images are stored to a memory device it would have allowed for faster detection and verification of the obstacle in front of the robot.  
Regarding claim 6 where all the limitations of claim 3 are disclosed by Schnittman and Abhyanker as described above.  Where it is further disclosed by Schnittman in at least paragraphs 81, 87-88 and 90 to have the robot detect the avoidance object which is the post and move around it.  
Regarding claim 13 which is the corresponding method limitation for system claim 3 and thus rejected for the same reasons as stated for claim 3 above.
Regarding claim 16 which is the corresponding method limitation for system claim 6 and thus rejected for the same reasons as stated for claim 6 above.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schnittman and Abhyanker as applied to claim 6 above, and further in view of Sinyavskiy et al., US PG Pub 2018/0001474 A1., (hereafter Sinyavskiy).  

Regarding claim 7 where all the limitations of claim 6 are disclosed by Schnittman and Abhyanker as described above.  Where it is disclosed by Schnittman as described above to have their system being able to classify object the robot encounters.  Where they do not specifically have their system include a portable device which can receive processing inputs based on an event.  
Sinyavskiy is directed to a system and method for robotic behavior around moving bodies and where it is disclosed by Sinyavskiy in at least paragraph 102 describes handheld devices.  It is disclosed by Sinyavskiy in at least paragraphs 11-12, 95 and 97 to have their system have the robot reacting or taking action based on an event of sensing an object/human in front of it. 
Thus, it would have been obvious to on of ordinary skill in the art at the time the invention was made/filed to have modified Schnittman and Abhyanker by the teachings of Sinyavskiy where they are all directed to the same field of endeavor of controlling robots.  Where one would have been motivated to modify Schnittman and Abhyanker, whom do not have a portable device connected to the robot nor do they have their system specifically taking an action based on a sensed event as taught by Sinyavskiy.  Where the use of a known technique to improve similar devices in the same way.  Where both Schnittman and Abhyanker would be modified by Sinyavskiy to now have the feature of using a portable device connected to the robot and also having the robot specifically taking actions based on the sensed information.  In this instance the detection of a human and then having the robot use that information to carry out a maneuver based on the detected human.  

Allowable Subject Matter

Claims 4-5, 8-10, 14-15 & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664